          Case 20-20875-CMB        Doc 51     Filed 05/21/21 MEMO
                                              PROCEEDING      Entered 05/21/21 08:36:33          Desc Main
                                             Document      Page 1 of 1

Date: 05/20/2021 02:00 pm
 In re:   Nash Building Company


                                                         Bankruptcy No. 20-20875-CMB
                                                         Chapter: 7
                                                         Doc. # 18

Appearances: Roger P. Poorman, Ryan J. Cooney, Robert Shearer, Jennifer Mihok

Nature of Proceeding: #18 Oral Argument on Motion to Compel

Additional Pleadings: #23 Response by Debtor; #26 Joint Status Report; #34 Supplement to
Motion to Compel; #35 Joinder by Robert Shearer to Motion to Compel; #37 Joinder by
Knickerbocker to Motion to Compel; #38 Robert H. Wyche's Brief in Support of Motion to
Compel; #42 Notice of Possible Errata filed by Robert H. Wyche; #44 Debtor's Brief in Opposition
to Motion to Compel; #48 Exhibit A to Brief in Opposition to Motion to Compel; #49 Second
Supplement to Motion to Compel

Judge's Notes:
 OUTCOME: Oral argument held. Rulings made on the record. Parties indicated that they do not need a
 written order. Motion granted in part and denied in part to the extent explained on the record.
 ‐Attorney Cooney to identify documents as for attorney's eyes only where he believes that is appropriate.
 ‐Attorney Cooney to produce documents 90 days from when the Trustee files his motion to appoint special
 counsel.

 HOUSEKEEPING ITEM:
 ‐The Court is anticipating a motion to appoint special counsel to be filed by the Trustee. Motion will likely
 be granted with negative notice language.

                                                          Carlota Böhm
                                                          Chief U.S. Bankruptcy Judge

                                                          FILED
                                                          5/21/21 8:30 am
                                                          CLERK
                                                          U.S. BANKRUPTCY
                                                          COURT - WDPA
